Exhibit 10.3.3
 
FIRST AMENDMENT TO ATTORNMENT AGREEMENT
 
THIS FIRST AMENDMENT TO ATTORNMENT AGREEMENT ("Amendment") is made and entered
into as of the 15th day of November, 2005 by and between LBA REALTY FUND-HOLDING
CO. I, LLC, a Delaware limited liability company ("Master Landlord"), and
AMERICAN TECHNOLOGY CORPORATION, a Delaware corporation ("Subtenant").
 
R E C I T A L S:
 
A. Master Landlord and Subtenant entered into that certain Attornment Agreement
dated as of August 1, 2005 (the "Agreement"), whereby Master Landlord succeeded
to the sublandlord interest under that certain Amended and Restated Sublease
Agreement dated September 1, 2000 between Subtenant and Smiths Industries
Aerospace & Defense Systems, Inc., pursuant to which Subtenant leased certain
space in the building located at 13112 Evening Creek Drive, South, San Diego,
California ("Building").
 
B. By this Amendment, Master Landlord and Subtenant desire to modify the
Agreement as provided herein.
 
C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
A G R E E M E N T:
 
1. Term. Effective as of the date hereof, Section 2.2 of the Agreement shall be
deemed deleted in its entirety and replaced with the following: "The Term of the
Sublease shall end on January 31, 2006."
 
2. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Amendment. Each party further agrees to defend, indemnify and hold harmless
the other party from and against any claim for commission or finder's fee by any
person or entity who claims or alleges that they were retained or engaged by the
indemnifying party or at the request of such party in connection with this
Amendment.
 
3. Subtenant Representations. Each person executing this Amendment on behalf of
Subtenant represents and warrants to Master Landlord that: (a) Subtenant is
properly formed and validly existing under the laws of the state in which
Subtenant is formed and Subtenant is authorized to transact business in the
state in which the Building is located; (b) Subtenant has full

1

--------------------------------------------------------------------------------



 
right and authority to enter into this Amendment and to perform all of
Subtenant's obligations hereunder; and (c) each person (and both persons if more
than one signs) signing this Amendment on behalf of Subtenant is duly and
validly authorized to do so.
 
4. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Agreement shall remain unmodified and in full force
and effect. Effective as of the date hereof, all references to the "Agreement"
shall refer to the Agreement as amended by this Amendment.
 
5. Counterparts and Fax Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement. This Amendment may be
executed by a party's signature transmitted by facsimile ("fax"), and copies of
this Amendment executed and delivered by means of faxed signatures shall have
the same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto may rely upon faxed signatures as if such
signatures were originals. Any party executing and delivering this Amendment by
fax shall promptly thereafter deliver a counterpart signature page of this
Amendment containing said party's original signature. All parties hereto agree
that a faxed signature page may be introduced into evidence in any proceeding
arising out of or related to this Amendment as if it were an original signature
page.
 



 
"Master Landlord":
                     
LBA REALTY FUND-BOLDING CO. I, LLC,
a Delaware limited liability company
   

 

             
By:
LBA Realty Fund, L.P.,
a Delaware limited partnership
           
its Manager
     

 

               
By:
LBA Management Company, LLC,
a Delaware limited liability company,
           
its General Partner
 

 

                 
By:
LBA, Inc.,
a California corporation,
its Manager
       

 

                   By:
/s/ Steven Briggs
       
Name: Steven R. Briggs
       
Title: Authorized Signatory

 
 
2

--------------------------------------------------------------------------------


 

             
"Subtenant"*:
                     
AMERICAN TECHNOLOGY CORPORATION,
a Delaware corporation
   

 

             
By:
/s/ Michael A. Russell
     
Print Name: Michael A. Russell
     
Title: CFO
               
By:
            
         
Print Name:
     
Title:
 


 
 
*NOTE:
If Subtenant is a California corporation, then one of the following alternative
requirements must be satisfied:
(A) This Amendment must be signed by two (2) officers of such corporation: one
being the chairman of the board, the president or a vice president, and the
other being the secretary, an assistant secretary, the chief financial officer
or an assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must identify the two (2) capacities.
(B) If the requirements of (A) above are not satisfied, then Subtenant shall
deliver to Master Landlord evidence in a form reasonably acceptable to Master
Landlord that the signatory(ies) is (are) authorized to execute this Amendment.
If Subtenant is a corporation incorporated in a state other than California,
then Subtenant shall deliver to Master Landlord evidence in a form reasonably
acceptable to Master Landlord that the signatory(ies) is (are) authorized to
execute this Amendment.
 
 
3